 
 
I 
108th CONGRESS 2d Session 
H. R. 4431 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Cooper (for himself, Mr. Lampson, Mr. Cardoza, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for competitive grants for the establishment and expansion of programs that use networks of public, private, and faith-based organizations to recruit and train foster and adoptive parents and provide support services to foster children and their families. 
 
 
1.Short titleThis Act may be cited as One Church, One Child Act of 2004. 
2.FindingsThe Congress makes the following findings: 
(1)Many States are facing serious shortages of qualified foster parents and qualified adoptive parents. 
(2)A 2002 report by the National Conference of State Legislatures found that, while the number of children in foster care increased by 68 percent between 1984 and 1995, the number of foster parents decreased by 4 percent during the same period. 
(3)The shortage of adoptive parents is equally dire—while only 50,000 children were adopted out of foster care in 2001, as many as 126,000 children were awaiting adoption. On average, each of these waiting children had been in foster care for 44 months. 
(4)The rapid increase in the annual number of adoptions from foster care since the enactment of the Adoption and Safe Families Act of 1997 has created a growing need for post-adoption services and for service providers with the knowledge and skills required to address the unique issues adoptive families and children may face. 
(5)One Church, One Child is a national faith and community-based foster care and adoption ministry established in Chicago, Illinois, in 1980 by Father George Clements, whose mission is to provide comprehensive services that promote the well-being of at-risk children and the strengthening and empowerment of adoptive, foster, and kinship families. Since its formation, the organization and programs based on its model have successfully placed more than 140,000 children in adoptive families nationwide. 
(6)Despite its success as a model for providing recruitment, training, and support services for certified foster and adoptive parents, One Church, One Child programs and programs based on this concept have received limited federal funding. 
(7)The creation of a federally-funded grant program to support the establishment and expansion of programs for the recruitment of foster parents and adoptive parents which are modeled on the One Church, One Child concept will benefit the Nation’s abused and neglected children by increasing the pool of qualified adoptive parents and qualified foster parents. 
3.One church, one child grantsPart E of title IV of the Social Security Act (42 U.S.C. 670–679b) is amended by adding at the end the following: 
 
479B.One church, one child grants 
(a)Competitive grants to eligible entities to conduct one church, one child foster parent and adoption parent recruitment programs 
(1)Grant authority 
(A)In generalThe Secretary shall make grants, on a competitive basis, to eligible entities to support the establishment or expansion of programs that use networks of public, private and faith-based organizations to recruit and train qualified foster parents and qualified adoptive parents and provide support services to adoptive and foster children and their families. 
(B)Eligible entityIn this section, the term eligible entity means a State or local government, local public agency, community-based or nonprofit organization, or private entity, including any charitable or faith-based organization, that submits to the Secretary, at such time, in such form, and in such manner as the Secretary may require, an application that contains such information as the Secretary may require and the following: 
(i)Project descriptionA description of the programs or activities the entity intends to carry out with funds provided under this section, including an estimate of the number of children to be served under such programs or activities and a description of the services to be provided to prospective adoptive and foster parents, including post-placement supportive services. 
(ii)Coordination of effortsA description of how the entity will coordinate and cooperate with State and local entities responsible for carrying out programs related to the recruitment of foster parents and adoptive parents, and with the national clearinghouse established under section 479C. 
(iii)Records, reports, and auditsAn agreement to maintain such records, submit such reports, and cooperate with such reviews and audits as the Secretary finds necessary for purposes of oversight. 
(2)Definition of stateIn this section, the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(3)Limitations on authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary not more than $20,000,000 for each of fiscal years 2005 through 2009.  
(4)3-year availability of grant fundsAn eligible entity to which a grant is made under this section for a fiscal year shall remit to the Secretary any part of the grant that is not expended by the end of the second succeeding fiscal year, together with any earnings on such unexpended amount. 
(5)Redistribution of unused grant fundsThe Secretary shall redistribute any funds remitted under paragraph (4) among eligible entities that the Secretary determines have a need for additional funds to carry out the programs and activities referred to in paragraph (1)(B)(i).  
(b)Provisions relating to religious organizations 
(1)NondiscriminationFor the purpose of awarding grants under this section, the Secretary shall consider religious organizations on the same basis as other nongovernmental organizations, so long as the grant is to be implemented in a manner consistent with the Establishment Clause of the First Amendment to the Constitution of the United States. A State or local government receiving funds under this section shall not discriminate against an organization that seeks to participate in a program funded under this section on the basis that the organization has a religious character.  
(2)NoninterferenceNeither the Federal Government nor a State or local government shall require a religious organization— 
(A)to alter its form of internal governance; or 
(B)to remove from its premises religious art, icons, scripture, or other symbols,in order to be eligible to receive a grant under this section or to participate in a program funded under this section. 
(3)Limitations on use of fundsFunds provided directly to a religious organization to carry out a program funded under this section shall not be expended for sectarian worship, instruction, or proselytization. 
(4)Fiscal accountability 
(A)In generalExcept as provided in paragraph (B), a religious organization receiving funds under this section shall be subject to the same regulations as other nongovernmental organizations to account in accord with generally accepted accounting principles for the use of such funds. 
(B)Separation of fundsSuch an organization shall keep all funds provided under this section in an account separate from all other funds of the organization.. 
4.National clearinghouse for adoption promotion and foster parent programs; annual report to CongressPart E of title IV of the Social Security Act (42 U.S.C. 670–679b) is further amended by adding at the end the following: 
 
479C.National clearinghouse for adoption promotion and foster parent recruitment programs; annual report to Congress 
(a)National clearinghouse for adoption promotion and foster parent recruitment programs 
(1)National clearinghouse 
(A)In generalThe Secretary shall enter into a contract with a nationally recognized, nonprofit adoption promotion and foster parent recruitment organization described in subparagraph (B) to— 
(i)assist State and local governments, local public agencies, community-based organizations, nonprofit organizations, and private entities, including charitable and faith-based organizations in coordinating their activities relating to recruitment of foster parents and adoptive parents and the provision of post-placement support to foster families and adoptive families; 
(ii)design and provide technical assistance and training for grantees and identify and disseminate to grantees best practices for recruiting and training prospective foster and adoptive parents and providing post-placement support to foster families and adoptive families; 
(iii)collect information on the effectiveness of the programs funded under section 479B, including the number of children placed under the programs, the number of foster parents and adoptive parents recruited under such programs, and such other data as the Secretary requires for evaluating the effectiveness of such programs; and 
(iv)assist the Secretary in the preparation of the reports required by subsection (b). 
(B)Nationally recognized, nonprofit adoption promotion and foster parent recruitment organization describedThe nationally recognized, nonprofit adoption promotion and foster parent recruitment organization described in this subparagraph is an organization, selected by the Secretary on a competitive basis, that— 
(i)has demonstrated experience in providing consultation and training to faith-based and community organizations interested in adoption promotion and foster parent recruitment; 
(ii)has an established national reputation in working with faith-based and community organizations to recruit and train prospective foster and adoptive parents; and 
(iii)has extensive experience in establishing and working with programs based on the One Church, One Child model. 
(2)Limitations on authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated not more than $1,000,000 for each of fiscal years 2005 through 2009. 
(b)Annual reportsNot later than 1 year after the date a grant is first made under section 479B and annually thereafter, the Secretary shall prepare and submit to the Congress a report that includes the following with respect to the year involved:  
(1)A specification of the number of entities to which grants have been made under section 479B. 
(2)A specification of the number of foster parents and adoptive families recruited by the programs which have been supported with the grants. 
(3)A specification of the number of children placed with such foster parents and adoptive families, and the outcomes of such placements. 
(4)Any other information that the Secretary determines is relevant to the evaluation of the program under section 479B.. 
 
